UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (Mark One) S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007. £ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 033-91432 NEW WORLD BRANDS, INC. (Exact name of small business issuer as specified in its charter) Delaware02-0401674 (State or other jurisdiction of (I.R.S. Employer incorporation or organization)Identification No.) 340 West Fifth Street, Eugene, Oregon 97401 (Address of principal executive offices) (541) 868-2900 (Issuer’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X State the number of shares outstanding of each of the issuer’s classes of common equity, as of the last practicable date: The issuer had 420,786,784 shares of Common Stock, $0.01 par value, outstanding as of August 17, 2007. Transitional Small Business Disclosure Format (check one):Yes No X INDEX Page PART IFINANCIAL INFORMATION Item 1.
